                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:18-CV-370-FL


ALLEN GRIMES, on behalf of himself                   )
and all others similarly situated,                   )
                           Plaintiff                 )
                                                     )
   v.                                                )
                                                     )
LM RESTAURANTS, INC. a North Carolina                )
Corporation; LMR, LLC a North Carolina               )
Corporation; BRIER CREEK ALE HOUSE,                  )
INC. a North Carolina Corporation; CARY              )
ALE HOUSE, INC., a North Carolina                    )
Corporation; FRANKLIN STREET ALE                     )
HOUSE, LLC, a North Carolina Corporation;            )     ORDER
 CHARLOTTE PLAZA ALE HOUSE, LLC,                     )
a North Carolina Corporation; WAVERLY                )
ALE HOUSE, LLC, a North Carolina                     )
Corporation; CONCORD MILLS ALE                       )
HOUSE, LLC, a North Carolina Corporation;            )
DURHAM ALE HOUSE, INC., a North                      )
Carolina Corporation; FAYETTEVILLE                   )
ALE HOUSE, INC., a North Carolina                    )
Corporation; WHITE OAK ALE HOUSE,                    )
LLC, a North Carolina Corporation;                   )
GREENVILLE NC ALE HOUSE, LLC, a                      )
North Carolina Corporation;                          )
JACKSONVILLE NC ALE HOUSE, LLC a                     )
North Carolina Corporation;. NORTH                   )
RALEIGH ALE HOUSE, INC. a North Carolina )
Corporation; RALEIGH ALE HOUSE, INC.,                )
a North Carolina Corporation; WAKE FORREST )
ALE HOUSE, INC. a North Carolina Corporation; )
WILMINGTON ALE HOUSE, INC a North                    )
Carolina Corporation; WINSTON-SALEM ALE )
HOUSE, LLC. a North Carolina Corporation;            )
KNOXVILLE ALE HOUSE, INC., a Tennessee               )
Corporation; SHORT PUMP ALE HOUSE, LLC, )
a Virginia Corporation, collectively d/b/a “Carolina )
Ale House”,                                          )
                         Defendants.                 )
       The court has been advised that the parties have settled all matters in controversy among

them. Therefore, this matter is DISMISSED subject to the right of any party to file a motion to

reopen the case should settlement not be consummated within 45 days hereof. The parties are

directed to file their Stipulation of Dismissal with Prejudice on or before June 17, 2019.

       As there appears to be no further reason at this time to maintain the file as an open one for

statistical purposes, this case is removed from the active docket.

       SO ORDERED, this 3rd day of May, 2019.



                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge
